

 
DILUTION AGREEMENT


THIS AGREEMENT made this 22nd day of December, A.D., 2006.


BETWEEN:
COUNTY LINE ENERGY CORP., a body corporate, having an office in the City of
Calgary in the Province of Alberta, (hereinafter called "the Grantor")
PARTY OF THE FIRST PART
 
- and -
 
NUANCE EXPLORATION LTD., a body corporate, having an office in the City of
Vancouver in the Province of British Columbia, (hereinafter called "the
Participant")
PARTY OF THE SECOND PART
 
WHEREAS, pursuant to an Agreement (hereinafter referred to as "the Participation
Agreement") dated the 21st day of December, A.D., 2006, and made between the
Participant and the Grantor, it is provided that the Participant by performing
certain obligations in the Participation Agreement contained, will become
entitled to earn an interest in certain lands therein contained, all as more
particularly described in the Participation Agreement (a copy of the
Participation Agreement is attached hereto as Schedule "A"); and,
 
WHEREAS each of the Grantor and the Participant in the Participation Agreement
desires to by assuming a share of the obligations therein contained and earning
a share of the interest to be earned thereunder in relation to the amount of
monies in Costs that each Party to this Agreement advances under the
obligations.
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and of the covenants and agreements of the Parties as hereinafter set forth, the
Parties do hereby covenant and agree as follows:
 
1. INTERPRETATION

(a)  
The headings of the clauses of this Agreement are inserted for convenience of
reference only and shall not affect the meaning or construction thereof




(b)  
The terms and expressions used herein shall have the same meanings as are
ascribed to such terms and expressions under the Farrnout Agreement.

 

(c)   Wherever the plural or masculinie or neuter is used the same shall be
construed as meaning singular, or feminine, or body politic or corporate, or
vice versa as the context so requires.

 
2. DILUTION
 
2.1 The respective Interests of the Parties shall be subject to variation from
time to
1

--------------------------------------------------------------------------------


 
time in the event of failure by a Party to pay its proportionate share of Costs;
a)  subject to Section 2.2, of the election by a Party not to participate in
Land Costs and/or Authorizations for Expenditure (together the "Costs") or;
b)  subject to Section 2.2, of the election by a Party to pay less than its
proportionate share of Costs.


2.2 Upon the happening of any of the events set forth in subsection 2.1(a)-(b),
inclusive hereof, each Party's Interest shall be varied to equal the product
obtained by multiplying 100% by a fraction of which the numerator shall be the
amount of Costs paid by such Party and of which and the denominator shall be the
total amount of Costs paid by both Parties. For the purposes of this section,
the amount of Costs paid by a Party shall include the amount of Costs deemed to
have been paid by that Party as set forth in Section 2.1.


2.3 In the event that a Party's Interest is reduced to five (5%) percent or less
by the operation of Section 2.2 hereof, such Party shall forthwith relinquish
its Interest and shall transfer such Interest to the other Party hereto in
proportionate shares and shall receive as consideration therefor a payment in
the amount of Ten Thousand Dollars ($10,000). In the event of such
relinquishment, such Party shall have no further right to participate in any
Programs and shall have no further Interest in the Property.


2.4 A Party which forfeits or reduces its Interest in the Property pursuant to
Section 2.1 shall have the rights to redeem its position if the actual Costs
expended is less costly by at least 25% than the budget as set out in the Costs
to which the Party had not agreed, otherwise the forfeiture is final. The
Operator shall not later than thirty (30) days after completion of an Costs
expenditure, provide a complete statement of expenditures incurred to date.
Within five (5) days of receipt of the foregoing statement, the forfeiting Party
shall inform the other Party of its wish to redeem its Interest. A Party
redeeming its Interest shall pay the Costs it would have paid had it
participated in the Costs, plus and amount of 5% of the aforesaid Costs had it
participated in the Costs. Payment shall be made by the redeeming Party to the
other Party within five (5) days of providing notice of such redemption.
 
3. FURTHER ASSURANCE
 
Each of the Parties shall at all times do all such further acts and deliver all
such further deeds and documents as shall be reasonably required in order to
fully perform and carry out the terms of this Agreement.
 
4. ADDRESSES FOR SERVICE
 
All notices, reports and other correspondence required or given under the terms
of this Agreement shall be deemed to have been properly served if delivered or
sent by registered prepaid mail to the following addresses:
 
County Line Energy Corp.
 
2

--------------------------------------------------------------------------------


 
#2630, 720 - 13th Avenue S.W. Calgary, Alberta T2R 1M5
 
Nuance Exploration Ltd. 601, 8623 Granville St. Vancouver B.C. V6P 5A2
 
Any Party may from time to time change its address for service hereunder by
written notice to the other Parties. Any notice may be served by personal
delivery or by mailing the same by registered post, postage prepaid, in a
properly addressed envelope addressed to the Party to whom the notice is to be
given at its address for service hereunder, and shall be deemed to be received
forty-eight (48) hours after the mailing thereof in Canada, Saturdays, Sundays
and statutory holidays excepted. Any notice may also be served by prepaid
telegram addressed to the Party to whom such notice is to be given at such
Party's stated address for service and any such notice so served shall be deemed
to be given to and received by the addressee eighteen (18) hours after the time
of delivery to the telegraph office, Saturdays, Sundays and statutory holidays
excepted. Any notice may also be given by telephone followed immediately by
letter or telegram, and any notice so given shall be deemed to have been
received as of the date and time of the telephoned notice.
 
5. SUCCESSORS AND ASSIGNS
 
This Agreement shall enure to the benefit of and be binding on the Parties
hereto and their respective successors and permitted assigns. An assignment made
by any Party hereunder shall be made pursuant to all of the terms and conditions
of the 1993 CAPL Assignment Procedure which shall be deemed to be incorporated
herein in its entirety.
6. PROPER LAW
 
This Agreement and the relationship between the Parties shall be construed and
determined according to the laws of the Province of Alberta and the courts
having exclusive original jurisdiction with respect to any matter or thing
arising directly or indirectly relating to this Agreement shall be the courts of
the Province of Alberta.
 
7. SUPERSESSION
 
This Agreement supersedes and replaces all other agreements, documents, writings
and verbal understandings between the Parties with respect to the subject matter
of this Agreement.


8. LIMITATIONS ACT The two-year period for seeking a remedial order under
section 3(1)(a) of the
 
3

--------------------------------------------------------------------------------


 
Limitations Act, S.A. 2000 C. L-I2, as amended, for any claim ( as defined in
that Act) arising in connection with this Agreement and any of the Schedules
attached hereto is extended:
 

(a)  
for claims disclosed by an audit, two (2) years after the time this Agreement
permitted that audit to be performed; or

(b)   for all other claims, four (4) years.

 


This Agreement may be executed in counterpart.




IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 

County Line Energy Corp.  Nuance Exploration Ltd.
 
/s/ Harry Bygdnes
President
 
/s/ James D. Bunney
President

 
 



 
SCHEDULE "A"
 
This is Schedule "A" attached to and forming part of a Participation Agreement
4

--------------------------------------------------------------------------------


 
(Highway 21 Prospect, Alberta) dated as of the 12th day of December, A.D., 2006.
between County Line Energy Corp. and Nuance Exploration Ltd.


"Farmout Agreement" means the following document attached hereto
 
i. Term Sheet Agreement dated December 1, 2006 between Grantor and BMW Energy
Inc.
 